Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 -OXLEY ACT OF 2002 In connection with the Annual Report of Asia Interactive Media Inc. (the "Company") on Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission (the "Report"), the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 31, 2010 /s/ Ken Ng Ken Ng President, Chief Executive Officer Chief Financial Officer, Secretary, Treasurer, Director
